Citation Nr: 1200480	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  03-18 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected pes planus.  

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected pes planus.  

3.  Entitlement to service connection for residuals of a toenail excision.  

4.  Entitlement to an increased initial rating for a right ankle sprain, rated as noncompensably disabling prior to March 19, 2007 and 10 percent disabling thereafter.  

5.  Entitlement to an increased initial rating for a left ankle sprain, rated as noncompensably disabling prior to March 19, 2007 and 10 percent disabling thereafter.  



REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2004 and February 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO in August 2010.  The Veteran also testified before another VLJ at the Board's Central Office in Washington, D.C. regarding the issues of service connection for low back and bilateral knee disabilities in October 2007.  The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  See 38 U.S.C.A. § 7102  (West 2002); 38 C.F.R. § 20.707 (2011).  The United States Court of Appeals for Veterans Claims (Court) recently held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet.App. 379 (2011).  However, as the Board has determined that service connection is warranted for low back and bilateral knee disabilities and the full benefit sought on appeal is being granted, there is no prejudice to the Veteran in proceeding with single-judge disposition of these claims.  The Board notes that the other claims on appeal are not impacted by the Court's decision in Arneson.

The claims for service connection for low back and bilateral knee disabilities were denied by the Board in April 2008.  The Veteran appealed this denial to the Court.  In April 2009, the Court granted a Joint Motion for Remand filed by the parties, which requested that the portion of the April 2008 decision that denied service connection for the claimed low back and knee disabilities be vacated and remanded.  The appeal was returned to the Board and in September 2009 the Board remanded the case for further development.  The claims have now returned to the Board along with claims for increased initial ratings for bilateral ankle disabilities and service connection for residuals of a toenail excision. 

The issue of entitlement to service connection for residuals of a toenail excision is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's chronic lumbar back pain is etiologically related to service-connected bilateral pes planus.   

2.  The Veteran's chronic bilateral knee pain is etiologically related to service-connected bilateral pes planus.  

3.  Throughout the claims period, the Veteran's right ankle disability has manifested pain, weakness, and limitation of motion that most nearly approximates moderate. 

4.  Throughout the claims period, the Veteran's left ankle disability has manifested pain, weakness, and limitation of motion that most nearly approximates moderate. 


CONCLUSIONS OF LAW

1.  Service connection for chronic low back pain is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

2.  Service connection for chronic bilateral knee pain is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

3.  Throughout the claims period, the criteria for an initial rating of 10 percent, but not higher, for right ankle sprains have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271.

4.  Throughout the claims period, the criteria for an initial rating of 10 percent, but not higher, for left ankle sprains have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

VA has amended 38 C.F.R. § 3.310 to incorporate the holding in Allen with additional requirements that there be medical evidence created prior to the claimed aggravation showing the baseline of the disability prior to aggravation.  38 C.F.R. § 3.310(a)(b) (2008); 71 Fed. Reg. 52,744-52,747 (Sept 7, 2006) (effective October 10, 2006).  The new regulation imposes additional burdens and could have retroactive effects on the Veteran's claims which were received in March 2003, before the change in the regulation.  Hence, the Board will apply the old version of the regulation.  See Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005); cf. Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

The Veteran contends that service connection is warranted for low back and bilateral knee disabilities as they were incurred secondary to his service-connected bilateral pes planus.  The record contains evidence of current disabilities as the Veteran was diagnosed with mild degenerative disease of the lumbar spine and a herniated disc based on a May 2003 MRI.  He was also diagnosed with bilateral patellar tendonitis of the knees during a June 2004 physical therapy evaluation at the Durham VA Medical Center (VAMC).  

The record also contains evidence that the Veteran back and knee disabilities are due to a service-connected disability.  In March 2003 and June 2004, his VA health care providers noted that his back and knee pain were related to service-connected pes planus, and similar opinions were provided from the Veteran's acupuncturist and private physician in March 2003 and August 2009, respectively.  A VA orthopedist who reviewed the Veteran's medical records also issued an opinion in support of the claims in July 2011.  Although a VA examiner provided an opinion against the claims in December 2009, the Board finds that this medical opinion is outweighed by the other evidence of record.  

All the elements necessary for establishing service connection are therefore met and the Veteran's claims for service connection for low back and bilateral knee disabilities are granted.


Increased Rating Claims

Service connection for right and left ankle sprains was granted in the February 2006 rating decision on appeal with initial noncompensable evaluations assigned effective December 30, 2004.  Increased 10 percent ratings were assigned in the October 2007 statement of the case (SOC), effective March 19, 2007.  The Veteran contends that increased ratings are warranted throughout the claims period as he experiences pain, swelling, and loss of function of the ankles.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's bilateral ankle disabilities are currently rated under Diagnostic Code 5271 pertaining to limitation of motion of the ankle.  Under this diagnostic code, a 10 percent evaluation is assigned for moderate limitation of motion of the ankle with a maximum 20 percent evaluation assigned for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).  A zero percent rating (noncompensable) is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  For rating purposes, normal range of motion in an ankle joint is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.   VA must consider whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

The Board finds that the Veteran's bilateral ankle disabilities manifest symptoms that most nearly approximate a 10 percent evaluation throughout the entire claims period.  Although there are no objective findings of loss of motion during the period prior to March 19, 2007, the Veteran complained of ankle pain that limited his ability to stand and walk beginning in June 2004.  He was provided ankle braces at the VAMC and in March 2005 underwent a physical therapy evaluation that noted stable ankles with pain.  Full range of motion with dorsiflexion to 20 degrees and plantar flexion to 45 degrees was measured at the October 2005 VA examination, but the examiner noted the presence of increased subjective symptoms such as pain and weakness following repetitive testing.  The examiner concluded that it would require speculation to determine any additional loss of motion.  With consideration of the Veteran's complaints of pain and other functional factors, the Board finds that an initial 10 percent rating is warranted for the period prior to March 19, 2007.  

A rating in excess of 10 percent is not warranted at anytime during the claims period as the Veteran has not manifested ankle symptoms that most nearly approximate marked limitation of motion.  The Veteran's most limited range of motion was measured at a March 2007 orthopedic examination at the VAMC.  At that time, he demonstrated dorsiflexion limited to 10 degrees and plantar flexion limited to 30 degrees.  However, the Veteran's physician also noted that he had only mild degenerative joint disease of the ankles and a relatively normal left ankle MRI.  The most recent VA examination in May 2009 also showed full range of motion of the bilateral ankles.  With respect to functional factors, the examiner found that there was no additional loss of motion upon repetitive testing.  The examiner also found that the Veteran was limited in his ability to run and jog, but the Board finds these functional limitations are considered by the current 10 percent evaluation.  
In sum, the Veteran has reported that his ankle disabilities are productive of pain and limitations to standing and walking.  However, range of motion measurements of the ankles have been consistently normal except for the March 2007 VA orthopedic consultation.  In response to the Veteran's subjective complaints and functional limitations, the Board finds that an initial 10 percent rating is warranted throughout the claims period.  A maximum 20 percent rating under Diagnostic Code 5271 is not appropriate at anytime as the disability has not manifested symptoms that approximate marked limitation of motion.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable as the preponderance of the evidence is against the granting of an additional schedular increased rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's ankle disabilities.  The Veteran's disabilities are manifested by symptoms such as pain, weakness, and some limited motion.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.

The Court has also held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable due to his service-connected ankle disabilities.  He is not in receipt of Social Security disability benefits, and has continued to work throughout the claims period.  In March and September 2008 statements, the Veteran noted that he had to modify his employment due to his ankle disabilities and could no longer stand all day, but he indicated that he was still working.  There is no medical evidence that the Veteran's ankle disabilities have resulted in unemployability.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected ankle conditions.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal with respect to the claims for service connection given the favorable nature of the Board's decision to grant the claims.  

Additionally, the claims for increased ratings for ankle disabilities arise from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations in October 2005 and May 2009 in response to his claims for increased ratings.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for chronic low back pain as secondary to service-connected pes planus is granted.  

Entitlement to service connection for chronic bilateral knee pain as secondary to service-connected pes planus is granted.  

Entitlement to an initial 10 percent rating for a right ankle sprain, but not higher, is granted.  

Entitlement to an initial rating 10 percent rating for left ankle sprain, but not higher, is granted.


REMAND

The Veteran contends that service connection is warranted for residuals of a toenail excision conducted during active duty service including ingrown toenails and onychomycosis.  The Veteran was provided a VA contract examination of his feet and toenails in October 2005.  The contract examiner noted the presence of onychomycosis and the Veteran's history of a toenail excision, but did not provide a medical opinion addressing the etiology of the current disabilities.  Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Board finds that an additional VA examination is necessary in this case to determine whether the Veteran experiences any current disabilities as a result of the in-service nail excision performed in September 1983, especially in light of the treatment for ingrown toenails and pain at the VAMC in March and July 1983.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination, with an appropriate examiner, to determine the nature and etiology of the claimed residuals of a toenail excision.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran experiences any current residuals of a September 1983 toenail excision performed during service.  The Veteran also underwent treatment for pain and discomfort in his big toes and an ingrown toenail in March and July 1983.  He claims that his current ingrown toenails and onychomycosis are residuals of the in-service nail excision.  

A complete rationale should be provided for all expressed opinions.

2.  Then, readjudicate the claim.  If the claim remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an adequate opportunity for response before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


